Name: 76/162/EEC: Commission Decision of 19 December 1975 on amendments to the boundaries of less-favoured areas in the Federal Republic of Germany within the meaning of Article 3 (4) and (5) of Council Directive 75/268/EEC and Directive 75/270/EEC of 28 April 1975 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  agricultural policy;  economic policy;  regions of EU Member States;  Europe
 Date Published: 1976-02-05

 Avis juridique important|31976D016276/162/EEC: Commission Decision of 19 December 1975 on amendments to the boundaries of less-favoured areas in the Federal Republic of Germany within the meaning of Article 3 (4) and (5) of Council Directive 75/268/EEC and Directive 75/270/EEC of 28 April 1975 (Only the Greek text is authentic) Official Journal L 031 , 05/02/1976 P. 0029 - 0040COMMISSION DECISION of 19 December 1975 on amendments to the boundaries of less-favourd areas in the Federal Republic of Germany within the meaning of Council Directives 75/268/EEC and 75/270/EEC (Only the German text is authentic) (76/162/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 2 (3) thereof, Whereas Council Directive 75/270/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Germany) (2), defines the areas situated in the Federal Republic of Germany which are part of the Community list of less-favoured farming areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the Government of the Federal Republic of Germany has made an application, pursuant to Article 2 (1) of Directive 75/268/EEC, to amend the boundaries of the areas listed in the Annex to Directive 75/270/EEC as follows: - the amalgamation of Gebiete (areas) 11 and 12 listed in the Annex to Directive 75/270/EEC and the classification of the Gebiet resulting from this amalgamation as an area within the meaning of Article 3 (4) of Directive 75/268/EEC; - the classification of Gebiete (areas) 22 and 23, which are listed in the Annex to Directive 75/270/EEC as areas within the meaning of Article 3 (5) of Directive 75/268/EEC, as areas within the meaning of Article 3 (4) thereof; - creation of a new Gebiet (area) within the meaning of Article 3 (5) of Directive 75/268/EEC; - amendments to the hectarage of 16 less-favoured areas listed in the Annex to Directive 75/270/EEC; Whereas administrative errors have caused the total hectarage of the areas listed in the Annex to Directive 75/270/EEC as areas within the meaning of Article 3 (5) of Directive 75/268/EEC to exceed the limit of 2 75 % of the total area of the Federal Republic of Germany laid down in Article 3 (5) of Directive 75/268/EEC; Whereas the amalgamation of Gebiete 11 and 12 and the classification of the Gebiet resulting from this amalgamation and of Gebiete 22 and 23 as areas within the meaning of Article 3 (4) of Directive 75/268/EEC will correct these errors; Whereas the Gebiet resulting from the amalgamation of Gebiete 11 and 12 and Gebiete 22 and 23 have similar natural production conditions ; whereas they exhibit the characteristics and values which were used in Directive 75/270/EEC as criteria to define the areas within the meaning of Article 3 (4) of Directive 75/268/EEC; Whereas the new area (Gebiet 25a) exhibits the characteristics which were used in Directive 75/270/EEC as criteria to define the areas within the meaning of Article 3 (5) of Directive 75/268/EEC ; whereas, (1) OJ No L 128, 19.5.1975, p. 1. (2) OJ No L 128, 19.5.1975, p. 10. taking into account the amalgamation of Gebiete 11 and 12 and the classification of this Gebiet and of Gebiete 22 and 23 as areas within the meaning of Article 3 (4) of Directive 75/268/EEC, the creation of the new Gebiet does not result in the total hectarage of the areas within the meaning of Article 3 (5) of the said Directive exceeding 2 75 % of the total hectarage of the Federal Republic of Germany; Whereas the increases in the hectarage of 14 less-favoured areas through the addition of a number of communes (Gemeinde) (Gebiete 2, 4, 6, 8, 12, 20, 21, 23, 24, 25, 26 and 27) and the reductions in the hectarage of Gebiete 19 and 22 do not result in the upper limits which were applied when defining these areas in Directive 75/270/EEC being exceeded; Whereas the amendments requested by the Government of the Federal Republic of Germany do not result in the effective amount of agricultural land of all the areas in this Member State being increased by more than 0 75 % of the effective agricultural area of this Member State; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in the Federal Republic of Germany contained in the Annex to Directive 75/270/EEC is hereby amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 19 December 1975. For the Commission P.J. LARDINOIS Member of the Commission